Case 1:18-cv-10225-MLW Document 268-3 Filed 06/17/19 Page 1 of 5




                   Exhibit A

                          [Redacted]
                                                           Case 1:18-cv-10225-MLW Document 268-3 Filed 06/17/19 Page 2 of 5


Provazza, Stephen

From:                              Larakers, Mary L. (CIV) <Mary.L.Larakers@usdoj.gov>
Sent:                              Saturday, June 15, 2019 12:20 PM
To:                                Sewall, Michaela P.
Cc:                                WH ACLU MA Calderon Class Action; Adriana Lafaille; MSegal@aclum.org; Kathleen Gillespie; Weiland, William H. (CIV); Piemonte, Eve (USAMA)
Subject:                           Re: Calderon Class Member -



EXTERNAL SENDER



Michaela,




I understand your position. As we have stated, the fact that Respondents notified you that they intend to remove Mr.      , based on factors other than Mr.       final order of removal, is
more than sufficient to show compliance with the Court’s order. To the extent you believe you are entitled to more information about Mr.        and each class member Respondents intend
to remove in the future, you can raise that with the Court.




Mary Larakers
Trial Attorney
Office of Immigration Litigation
District Court Section
202-353-4419


On Jun 14, 2019, at 5:05 PM, Sewall, Michaela P. <Michaela.Sewall@wilmerhale.com> wrote:

        Mary,



                                                                                                      1
                                                    Case 1:18-cv-10225-MLW Document 268-3 Filed 06/17/19 Page 3 of 5
This explanation is far from sufficient. Notification of class counsel about a class member’s intended removal is meaningless if the government does not intend to allow for a back-and-forth that
will inform class counsel about the reasons for the intended enforcement action. We cannot simply rely on counsel for the government’s assertion that a class member’s effort to obtain lawful
status has been “considered,” without any information about how it has been considered, and what it has been weighed against. That is why we made a tailored request, not for the individual’s
entire file, but for key pieces of information. At this point, Petitioners have no way to meaningfully understand the government’s action against Mr.       and assess whether it complies with
the government’s obligation toward class members. If the government continues to refuse to provide us more information, we will need to raise this with the Court, both as to this class
member, and as to notification going forward.

Thanks,
Michaela

Michaela P. Sewall | WilmerHale
+1 617 526 6770 (t)
michaela.sewall@wilmerhale.com

From: Larakers, Mary L. (CIV) <Mary.L.Larakers@usdoj.gov>
Sent: Friday, June 14, 2019 4:31 PM
To: Sewall, Michaela P. <Michaela.Sewall@wilmerhale.com>; WH ACLU MA Calderon Class Action <WHACLUMACalderonClassAction@wilmerhale.com>; Adriana Lafaille <ALafaille@aclum.org>;
MSegal@aclum.org; Kathleen Gillespie <kathleen.m.gillespie@outlook.com>
Cc: Weiland, William H. (CIV) <William.H.Weiland@usdoj.gov>; Piemonte, Eve (USAMA) <Eve.Piemonte@usdoj.gov>
Subject: RE: Calderon Class Member -

EXTERNAL SENDER


Michaela,

The Court has held that ICE must “consider an eligible alien’s application for a provisional unlawful presence waiver before deciding to remove him or her from the United States.” ECF No. 159
at 31. ICE fully complied with the Court’s order in Mr.        case. ICE considered the fact that Mr.       is a Calderon class member because has an approved Form I-130, has an enforceable
final order of removal, and has recent criminal history prior to seeking to effectuate his removal. Given that ICE has complied with the Court’s order, illustrated at least in part by this
notification, and the fact that the information you seek is beyond what we agreed to provide in ECF No. 260, we decline to provide the information requested below.

Best,
Mary

From: Sewall, Michaela P. <Michaela.Sewall@wilmerhale.com>
Sent: Friday, June 14, 2019 9:49 AM
To: Larakers, Mary L. (CIV) <mlaraker@CIV.USDOJ.GOV>; WH ACLU MA Calderon Class Action <WHACLUMACalderonClassAction@wilmerhale.com>; Adriana Lafaille <ALafaille@aclum.org>;
MSegal@aclum.org; Kathleen Gillespie <kathleen.m.gillespie@outlook.com>
                                                                                                2
                                                   Case 1:18-cv-10225-MLW Document 268-3 Filed 06/17/19 Page 4 of 5
Cc: Weiland, William H. (CIV) <wweiland@CIV.USDOJ.GOV>; Piemonte, Eve (USAMA) <epiemonte@usa.doj.gov>
Subject: RE: Calderon Class Member -

Mary,

Please send us today the detainee’s EARM printout and I-130 application, as well as a record of the decision to remove him despite his being a Calderon class member, who made that decision,
and the reasons. If the reasons were contemporaneously recorded, please send the document(s) where they were recorded; if not, please provide an explanation that permits us to understand
the reasons for his intended removal.

Thanks,
Michaela

Michaela P. Sewall | WilmerHale
+1 617 526 6770 (t)
michaela.sewall@wilmerhale.com

From: Larakers, Mary L. (CIV) <Mary.L.Larakers@usdoj.gov>
Sent: Thursday, June 13, 2019 4:38 PM
To: WH ACLU MA Calderon Class Action <WHACLUMACalderonClassAction@wilmerhale.com>; Adriana Lafaille <ALafaille@aclum.org>; MSegal@aclum.org; Kathleen Gillespie
<kathleen.m.gillespie@outlook.com>
Cc: Larakers, Mary L. (CIV) <Mary.L.Larakers@usdoj.gov>; Weiland, William H. (CIV) <William.H.Weiland@usdoj.gov>; Piemonte, Eve (USAMA) <Eve.Piemonte@usdoj.gov>
Subject: Calderon Class Member -

EXTERNAL SENDER


Counsel,

Pursuant to our agreement in ECF No. 260, Respondents notify you of a class member who they have scheduled for removal before his inclusion on the monthly detention report.

              ,
Detained: 6/2/19
Scheduled to be removed outside the AOR to stage removal: 6/18/19
Final Order of Removal entered: 10/31/18


 A-     Last               First         U.S.C. Final                                                     Attorney         Stay of          Instructions Additional Comments
 Number Name               Name          Spouse Order             I-130         I-212         I-601A      (G-28)           Removal Criminal to Alien     (if any)
                                                                                              3
                                                      Case 1:18-cv-10225-MLW Document 268-3 Filed 06/17/19 Page 5 of 5
                                                                                              No (previously
                                                                                              had attorney
                                                                                              that withdrew
                                                                                              representation
                                                                                              during         No. Has
                                                                Approved                      removal        not
                                            Yes         Yes     1/28/16    No        No       proceedings)   applied.   Yes   n/a


Best,
Mary

Mary L. Larakers
Trial Attorney
United States Department of Justice
Office of Immigration Litigation – District Court Section
P.O. Box 868
Ben Franklin Station
Washington, DC 20044
T: (202) 353 4419
F: (202) 305-7000
mary.l.larakers@usdoj.gov




                                                                                     4
